DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 8/30/2022 in which Applicant lists claim 6 as being cancelled, claims 2-5 and 7-10 as being original, and claim 1 as being currently amended. It is interpreted by the examiner that claims 1-5 and 7-10 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Drawings
The replacement drawings were received on 8/30/2022.  These drawings are accepted. The objections to the drawings cited in the office action mailed 6/7/2022 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 7-8 of the remarks, filed 8/30/2022, with respect to the amendment of independent claim 1 to incorporate the allowable subject matter of claim 6, have been fully considered and are persuasive.  The rejections of the claims are hereby withdrawn. 
Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Chiu et al., US 2022/0206309 A1 discloses a similar lens driving device (figs 1-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/1/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872